DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 11/18/2022 have been fully considered.
Claims 2-3 and 5-9 are pending for examination. Claims 1 and 4 are cancelled.


Priority
The application is a DIV of application No. 15/681,256, filed on 08/18/2017. The support(s) for the recited limitations “transmit, with the wireless transceiver, the first and second measured parameters over a network to a clinician; and initiate, with the wireless transceiver, a telemedicine session with the clinician over the network to obtain a diagnosis based on the first and second measured parameters” in claim 2 and for the limitations recited in claims 3-9 can be found in the specification of ‘256. Thus, the priority date of these recited limitations is considered as 08/18/2017. The support(s) for the other claimed limitations in claim 2 can be found in the provisional application No. 61/703,132, filed on 09/19/2012. The priority date for the other claimed limitations in claim 2 is considered as 09/19/2012. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (USPN 5,050,613 – cited in previous action) in view of Rose et al. (USPGPUB 2018/0192965 – cited in previous action). In regard to claim 2, Newman discloses a system for noninvasively measuring a physiological parameter of a patient to facilitate a diagnosis (Figs. 1-20 and associated descriptions), the system comprising: an electronic device (element 10, Fig. 1 and associated descriptions) comprising a display (element 18, Figs. 1-2, 6-10, 13, 16, and 18 and associated descriptions), a memory device comprising processor-executable instruction stored thereon (element 16, Fig. 2 and associated descriptions), and a hardware processor in communication with the display and the memory (element 12, Fig. 2 and associated descriptions); the hardware processor programmed to execute the processor-executable instructions stored in the memory so as to: display, on the display, instructions to obtain a first measurement by positioning a first noninvasive sensor at a first measurement site on a patient (PPG sensors 32/34 for different measurement sites, Figs. 1-2, 5a, 6-7, 13, and 16 and associated descriptions); receive, from the noninvasive sensor, first signals responsive to a first physiological characteristic of the patient; calculate a first measured physiological parameter responsive to the first signals (blocks 204, 208, 210, 214, Figs. 5a and associated descriptions); display, on the display, instructions to obtain a second measurement by positioning a second noninvasive sensor at a second measurement site on the patient (blood pressure sensors 47/48 for different measurement sites, Figs. 1-2, 5a, 6-7, 13, and 16 and associated descriptions); receive, from the second noninvasive sensor, second signals responsive to a second physiological characteristic of the patient; calculate a second measured physiological parameter of the patient responsive to the second signals (Figs. 5a-5b and 19a and associated descriptions); display, on the display, the first and second measured physiological parameters (Figs. 5a-5b and 19a and associated descriptions; Col 9 line 48 – col 10 line 56).
Newman does not specifically disclose a wireless transceiver and transmit, with the wireless transceiver, the first and second measured parameters over a network to a clinician; and initiate, with the wireless transceiver, a telemedicine session with the clinician over the network to obtain a diagnosis based on the first and second measured parameters, wherein the wireless transceiver is configured to receive an instruction to re-run one or both of the first and second measurements.
Rose teaches a telemedicine system with vital sign monitoring devices (Figs. 1-18 and associated descriptions) comprises a wireless transceiver ([0008]; [0010]; [0032]; elements 125, 135 and 194, Figs. 1 and 4-8 and associated descriptions); a pulse oximeter (element 180, Figs. 1 and 4-8 and associated descriptions) and blood pressure sensor (element 90, Fig. 1 and 4-8 and associated descriptions) and transmit, with the wireless transceiver, the first and second measured parameters over a network to a clinician (elements 105, 120, 125, 130, 135, and 150, Fig. 1 and associated descriptions); and initiate, with the wireless transceiver, a telemedicine session with the clinician over the network to obtain a diagnosis based on the measured vital signs/ parameters (element 500, Figs. 5-6 and associated descriptions; [0034]; [0086]; [0116-0178]), wherein the wireless transceiver is configured to receive an instruction to re-run one or both of the first and second measurements (“…it is envisioned that one professional may perform a real-time examination using the MedWand system and upon examination of the “live” data, request a secondary professional to “log on” and review/manage the session with the user. The ability to timely add a second professional to the session, one who may ask the user to perform certain examination-specific follow on actions, for a more extensive evaluation”, [0034]; “The ability for the doctor/professional to engage in real-time with the patient and “conduct” an examination via the user's simple manipulation of the MedWand device, having integrated sensors, and also examine the sensor data (live or historical) in a secure environment”, [0080]; “For example, either the doctor or the patient may want to measure the patient's pulse, SpO2, and finger temperature. The “Pulse” button/action is selected on the computing device. A help screen appears to guide the patient through proper usage or set-up for each test”, [0082]; “If connected to a health care profession during a real-time teleconference the patient can elect to share all of the vitals information as it is collected real-time simply by pressing the “share live” button on the interface. The doctor can also direct the patient for proper readings and even invoke some of the tests remotely”, [0087]; [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Newman) to incorporate the wireless transceiver and associated telemedicine functions/ elements/ sensors/ devices as taught by Rose, since both devices are vital sign monitoring systems and one of ordinary skill in the art would have recognized that the telemedicine functions as taught by Rose mitigates the need for office (doctor) visits which are difficult for remote-site patients as well as for handicapped, elderly patients (see at least [0034] of Rose). The rationale would have been to directly meet with the medical professional(s) without visiting the office.
In regard to claim 3, Newman as modified by Rose discloses the first measured parameter is oxygen saturation (SpO2, Figs. 1 and 4-8 and associated descriptions of Rose) and the second measured parameter is blood pressure (blood pressure, Figs. 1 and 4-8 and associated descriptions of Rose; referring to claim 2 above).
In regard to claim 5, Newman as modified by Rose discloses the hardware processor is further configured to receive a selection of one of the clinicians from the patient, and initiate a communication session with the clinician ([0094-0095]). Newman as modified by Rose does not specifically disclose to output a selection of clinicians. However, Newman as modified by Rose disclose “a session may be between a patient and his/her primary care physician, a telehealth service provider, or with any of an available pool of providers, depending on the program in use”([0093]) and “the patient logs into the same conference system with their unique patient ID and password to view available appointment times, and selects an appropriate appointment with the desired doctor or provider approved and pre-authorized by the system”([0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to incorporate outputting a selection of clinicians to the patient in order to provide the list of clinicians/ doctors/ medical professionals/ providers for the patient to find/ select the desired one.
In regard to claim 6, Newman as modified by Rose discloses the telemedicine session comprises a video of the clinician ([0056]; [0088]).
In regard to claim 8, Newman as modified by Rose discloses the hardware processor is further configured to instruct the patient to take a temperature reading (temperature sensor, Figs. 1 and 5-8 and associated descriptions; [0034]; [0080]; [0082]; [0087]; [0102]).
In regard to claim 9, Newman as modified by Rose discloses the hardware processor is further configured to instruct the patient to perform the first measurement again due to low signal confidence in the first measurement (Figs. 5a-5b and associated descriptions of Newman).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman and Rose as applied to claims 2-6 and 8-9 above, and further in view of Boucher et al. (USPGPUB 2014/0073880 – cited in previous action). In regard to claim 7, Newman as modified by Rose discloses all the limitations except the hardware processor is further configured to receive an indication of a prescription.
Boucher teaches a telemedicine system (Figs. 1-5 and associated descriptions) comprises a hardware processor (element 20, Figs. 1-7 and associated descriptions) is configured to receive an indication of a prescription ([0008]; [0035]; [0101]; [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Newman as modified by Rose)  to incorporate the function of receiving an indication of a prescription from the doctor(s) via telemedicine system as taught by Boucher, since both devices are telemedicine systems and one of ordinary skill in the art would have recognized that a prescription contains medicine/ drug or recommendation of the diagnostic results (see Boucher). The rationale would have been to directly obtain e-prescription from the provider/ doctor via the telemedicine system and allow the user to take corresponding actions.

Response to Arguments
Applicant’s arguments, see page 4 of Remarks, filed on 11/18/2022, with respect to claim 2 have been fully considered and are persuasive.  The double patenting rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see page 4 of Remarks, filed on 11/18/2022, with respect to claims 2-9 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 2-9 has been withdrawn.
Applicant's arguments filed on 11/18/2022 have been fully considered but they are not persuasive. In regard to claim 2, applicant alleged that Rose does not teach or suggest “the wireless transceiver is configured to receive an instruction to re-run one or both of the first and second measurements”. In response, the cited paragraphs of Rose disclose this feature. As indicated in claim 2 above, Rose teaches a telemedicine system with vital sign monitoring devices, wherein paragraph [0034] describes: “…it is envisioned that one professional may perform a real-time examination using the MedWand system and upon examination of the “live” data, request a secondary professional to “log on” and review/manage the session with the user. The ability to timely add a second professional to the session, one who may ask the user to perform certain examination-specific follow on actions, for a more extensive evaluation”; paragraph [0080] describes: “The ability for the doctor/professional to engage in real-time with the patient and “conduct” an examination via the user's simple manipulation of the MedWand device, having integrated sensors, and also examine the sensor data (live or historical) in a secure environment”; paragraph [0082] describes: “For example, either the doctor or the patient may want to measure the patient's pulse, SpO2, and finger temperature. The “Pulse” button/action is selected on the computing device. A help screen appears to guide the patient through proper usage or set-up for each test. When the test button is pushed or clicked on the user interface, a command is sent to the integrated medical device through (in some examples) the USB connection (or a wireless connection)”; and paragraph [0087] describes: “If connected to a health care profession during a real-time teleconference the patient can elect to share all of the vitals information as it is collected real-time simply by pressing the “share live” button on the interface. The doctor can also direct the patient for proper readings and even invoke some of the tests remotely”. It is interpreted that during a real-time teleconference (Figs. 5-6 and associated descriptions), which is established using the wireless transceiver (Figs. 1 and 5-6 and associated descriptions), the wireless transceiver is configured to receive an instruction to re-run one or both of the first and second measurements (“All of the data is collected and presented in an easy to read single medical record that can appended to any PMR system. This data can be tracked, monitored and/or analyzed for trends or “out of control limit” readings. If connected to a health care profession during a real-time teleconference the patient can elect to share all of the vitals information as it is collected real-time simply by pressing the “share live” button on the interface. The doctor can also direct the patient for proper readings and even invoke some of the tests remotely”([0087]), wherein the tests refers to “Testing may be done by following a set of on screen prompts. The patient, without any assistance, may be able to take Pulse, SpO2, finger temperature, record his/her heart& lung sound, take pictures of his/her ear, nose or throat, record glucose readings and take blood pressure…”([0087]). It is noted that the wireless transceiver facilitates establishing the real-time teleconference (videoconference, Fig. 5) and the doctor can direct the patient to perform some of the tests remotely ([0087]). As further described in Fig. 5 and paragraph [0088] of the Rose, the real-time teleconference is a two-way videoconference. The video/ oral instruction(s) to perform the previous tests given by the doctor is/are considered as the instruction(s) received by the wireless transceiver during the videoconference. Thus, Rose teaches the feature. 
It is also noted that one of ordinary skill in the art would have recognized that a wireless transceiver receives/ transmits signals wirelessly. The limitations of “the wireless transceiver is configured to receive an instruction to re-run one or both of the first and second measurements” is merely a data collecting/ receiving function with intended use(s). Without further utilizing the received “instruction” signals/data, the instruction may be directed to/ considered as non-functional descriptive materials, see MPEP 2106.01 & 2111.05. The video/ oral instruction(s) as taught by Rose is/are considered as the received “instruction” for the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791